DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
The Applicant alleges that
Kawahara fails to disclose any content about determining whether the lithium metal is precipitated, especially the method described in the present disclosure that whether or not the electric storage amount of the battery assumes a first state where lithium metal is precipitated is determined based on a temperature of the battery, as recited in independent Claim 1.
The Examiner contends that
Kawahara discloses progression of deterioration (dissipation) depends on state of charge [SOC] {¶ (0055)}. Fig 21(b) shows large deterioration in SOC which is same as dissipation of Lithium battery. See {¶ (0153, 0159)}. Also, discloses temperature effect on battery. See ¶ (0138-0139)}. Hence the rejection holds.
The Applicant alleges that
Aizawa fails to disclose a state during a predetermined time elapsing after the shift position becomes a backward position, especially the running state that is a state before lapse of a predetermined second time from a timing when the shift position becomes a backward position, as recited by Claim 4.
Examiner contends that
Aizawa discloses a state [running state] during [when shift is in D, 2 or L position] a predetermined time [time while running] elapsing after the shift position [when shift is in R position] becomes a backward position, especially the running state [when shift is in D, 2 or L position] that is a state [running] before lapse of a predetermined second time [time while parking] from a timing when the shift position [when shift is in R position] becomes a backward position {¶ (0148)}, as recited by Claim 4. Hence the rejection holds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. Pub No. US 2014/0042973.
Regarding Independent Claim 1
Kawahara et al. disclose a vehicular battery control device [Fig 1, (150)] {¶ (0054)} that controls an electric storage amount of an auxiliary battery [110] {¶ (0054)} or an automatic backup battery as which a lithium-ion battery is employed, comprising: 
a determination unit [120] {¶ (0062)} configured to determine, based on a temperature of the battery [110], whether or not the electric storage amount of the battery [110] high, medium or low SOC] where lithium metal {¶ (0055)} is precipitated [progression of deterioration (precipitation)] {¶ (0055, 0063)} by charging the battery [110] with a predetermined amount [set charge/discharge] {¶ (0004, 0015-0016, 0018-0019)} of electric power; 
based on a running state [Fig 22, (large capacity performance, medium capacity performance, low capacity performance)] {¶ (0159-0162)} of a vehicle {¶ (0052)}, whether or not a charge current [via 150 from Fig 3, (151)] {¶ (0065)} corresponding to charge with the predetermined amount [set charge/discharge] of electric power will flow from a vehicle instrument [equalization circuit-shown in Fig 8] {¶ (0100-0101)} connected to the battery to the battery in a predetermined first time [Fig 22, (effective value time duration)]; and
a control unit [Fig 1, (150)] {¶ (0065)} configured to reduce the electric storage amount [high SOC] of the battery [110] until the electric storage amount of the battery [110] assumes a second state [effective value] where no lithium metal is precipitated [at the time of equalization] {¶ (0074)} even when the charge current [from 151] {¶ (0086-0087)} flows through the battery [110], before lapse of the first time [effective value time], 
when the determination unit [120] determines that the electric storage amount of the battery [110] assumes the first state [high, medium or low SOC] and the prediction unit [Fig 3, (154)] predicts that the charge current [SOC] will flow in the first time [Fig 22, (effective value time duration)] {¶ (0159-0162)}.
Kawahara et al. Fig 1 & Fig 22 fail to disclose a prediction unit that predict, based on a running state of  vehicle, whether or not a charge current corresponding to charge with 
However, Kawahara et al. Fig 3 discloses a prediction unit [Fig 3, (154)] {¶ (0086, 134)} configured to predict, based on a running state [travel state] {¶ (0068)} of vehicle {¶ (0066)}, whether or not a charge current [via 205] {¶ (0067)} corresponding to charge with the predetermined amount [set charge/discharge] {¶ (0004, 0015-0016, 0018-0019)} of electric power, and the vehicle instrument [equalization circuit-shown in Fig 8] {¶ (0100-0101)} being connected to the battery [110] {¶ (0102)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Kawahara et al. Fig 1 & Fig 22 and Kawahara et al. Fig 3 to have SOC equalization and estimation of charge/discharge at the battery cells.
Regarding Claim 2
Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] {¶ (0054)} according to claim 1, wherein the control unit [Fig 1, (150)] {¶ (0065)} configured to reduce [high SOC] {¶ (0155)} the electric storage amount of the battery [110] {¶ (0054)} by supplying electric power to the vehicle instrument [equalization circuit-shown in Fig 8] {¶ (0100-0101)} connected to the battery [110] {¶ (0054)}.
Regarding Claim 5
Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] {¶ (0054)} according to claim 1, wherein the determination unit [120] {¶ (0062)} is configured to determine, whether or not the electric storage amount of the battery [110] {¶ (0054)} assumes the first state [high, medium or low SOC], based on a temperature-SOC map at environmental temperature, at high SOC, low SOC] within a predetermined temperature range {¶ (0138-0141)}.
Claims 3 & 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. Pub No. US 2014/0042973 in view of Kinoshita Pub No. US 2019/0232789.
Regarding Claim 3
Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] {¶ (0054)} according to claim 1, wherein the running state [Fig 22, (large capacity performance, medium capacity performance, low capacity performance)] {¶ (0159-0162)} of the vehicle {¶ (0052)}. 
Kawahara et al. fail to disclose a state of automatic driving where a running path of the vehicle can be estimated.
However, Kinoshita disclose an automatic driving where a running path [constant distance] of the vehicle can be estimated {¶ (0033)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Kawahara et al. and Kinoshita to have automatic cruise control where automatic decelerating causes active generation of electricity as demanded.
Regarding Claim 6
Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] {¶ (0054)} according to claim 3, wherein the running path [travel state] {¶ (0068)} of the vehicle {¶ (0066)} is estimated based on map information {¶ (0138)}.
Claims 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. Pub No. US 2014/0042973 as applied to claim 1, and further in view of Aizawa et al. Pub No. US 2004/0215385.
Regarding Claim 4
Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] {¶ (0054)} according to claim 1 {¶ (0052)}. 
Kawahara et al. fail to disclose the running state of the vehicle is a state before lapse of a predetermined second time from a timing when a shift position where the vehicle can be estimated to be about to be parked becomes a backward position.
However, Aizawa et al. disclose a running state [when shift is in D, 2 or L position] of the vehicle {¶ (0148)} is a state [running] before lapse of a predetermined second time [time while parking] from a timing when a shift position [when shift is in R position] where the vehicle {¶ (0148)} can be estimated to be about to be parked [just before parking] becomes a backward position {¶ (0148)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Aizawa et al. and Kawahara et al. to provide the driver a correction coefficient that helps control rapid acceleration.
Note: In running state the vehicle is in [D, 2 & L position] and while parking when the vehicle is in [R position] there is elapse of second time from position R to Park position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838